Exhibit 99 Taubman Centers, Inc. 200 East Long Lake Road Suite 300 Bloomfield Hills, Michigan 48304-2324 T 248.258.6800 www.taubman.com CONTACT: Barbara Baker Taubman, Vice President, Investor Relations 248-258-7367 bbaker@taubman.com FOR IMMEDIATE RELEASE TAUBMAN CENTERS ISSUES 2 · Record Mall Tenant Sales of $564 Per Square Foot, Up 12.4% · Leased Space, Ending Occupancy, Opening Rents Up · Net Income, FFO and NOI Up for the Year · Company Partners with Experienced Team on Outlet Initiative BLOOMFIELD HILLS, Mich., Feb. 10, 2011 - - Taubman Centers, Inc. (NYSE:TCO) today reported financial results for the quarter and full year periods ended December 31, 2010. Net income (loss) allocable to common shareholders per diluted common share (EPS) for the quarter ended December 31, 2010 was $0.60, up from $0.07 for the quarter ended December 31, 2009.EPS for the year ended December 31, 2010 was $0.86 up from a $(1.31) loss for the year ended December 31, 2009. For the quarter ended December 31, 2010, Funds from Operations (FFO) per diluted share was $1.06, up 14.0 percent from $0.93 Adjusted FFO per diluted share for the quarter ended December 31, 2009.There were no adjustments in 2010.Adjusted FFO in 2009 excludes the impact of $0.37 per diluted share of litigation charges.FFO was $0.56 per diluted share for the quarter ended December 31, 2009. For the year ended December 31, 2010, FFO per diluted share was $2.86 versus Adjusted FFO per diluted share of $3.06 for the year ended December 31, 2009.Adjusted FFO for the year ended December 31, 2009 excludes the impact of $2.38 per diluted share of litigation, restructuring and impairment charges.FFO was $0.68 per diluted share for the year ended December 31, 2009. “These results are very positive,” said Robert S. Taubman, chairman, president and chief executive officer of Taubman Centers.“We have actively managed our portfolio through a very difficult environment, and our NOI has begun to grow again.The regional mall model – especially given the quality of our assets – gives us great confidence in our future.” (more) Taubman Centers/2 Core Strength Mall tenant sales per square foot at Taubman properties was up 12.9 percent during the quarter and 12.4 percent for the year ended December 31, 2010.The resulting sales per square foot of $564 for 2010 is a record for the company and for the publicly held U.S. regional mall industry.Sales per square foot increased at all centers with the company’s Florida and Michigan properties leading the way.Sales per square foot increases were strong across many categories including sporting goods, women’s specialty, food specialty, family and women’s shoes, home furnishings and unisex apparel categories, which were all up double digit percentages. In addition, electronics had an exceptionally strong year. “We’re delighted with these strong tenant sales results.We had double digit increases every quarter of 2010,” said Mr. Taubman. Leased space at December 31, 2010 was 92.0 percent, up 0.4 percent from December 31, 2009.Ending occupancy at December 31, 2010 was 90.1 percent, up 0.3 percent from December 31, 2009.Opening rents per square foot for the year were $49.69, up 3.9 percent from opening rents per square foot in 2009. Net Operating Income (NOI) excluding lease termination income grew 4.8 percent for the quarter and 0.5 percent for the year ended December 31, 2010.The quarter’s strong NOI results were driven by minimum rents, percentage rent, sponsorship income, specialty leasing income and center-related operating expense reductions. External Growth The company has a multi-pronged strategy for external growth encompassing a diversity of markets and product types to create long-term value for shareholders.Progress in 2010 includes the following: · Outlet Center Development The company is announcing today it has been working with a company headed by Bruce Zalaznick, a former executive vice president of Prime Outlets and Chelsea Property Group.He has a 20-year proven track record of successful outlet development.Taubman has formed a joint venture with his company - to seek development sites for outlet-style shopping centers.Taubman will hold a 90 percent ownership interest in the joint venture for any projects that move forward. · Asia Development In October, the company appointed seasoned real estate executive, René Tremblay as president, Taubman Asia.Mr. Tremblay is leading the company’s expansion initiatives in China and South Korea.During 2010, Taubman Asia was selected to lease and manage IFC Mall in Yeouido, Seoul, South Korea. · Traditional Center Development The company is on track for the March 22, 2012 opening of City Creek Center (Salt Lake City, Utah). Part of one of the nation’s largest mixed use, downtown redevelopment projects, the center will feature Nordstrom, Macy’s and a full complement of unique point-of-difference stores and restaurants. (more) Taubman Centers/3 Dividend and Stock Performance In December 2010, in recognition of improved market conditions, the company increased its regular quarterly dividend by 5.4 percent.Since its public offering in 1992 Taubman Centers’ dividend has been increased 13 times, achieving a 3.9 percent compounded annual growth rate.The company has never decreased its dividend or paid a dividend in stock. During 2010, the company enjoyed a 46.8 percent total shareholder return.This compares to the MSCI US REIT Index of 28.5 percent, the FTSE NAREIT Equity Retail Index of 33.4 percent and the S&P 500 Index of 15.1 percent.Over the 10 years ending December 31, 2010, the company’s compounded annual shareholder return has been 22.2 percent.This compares to the MSCI US REIT Index of 10.6 percent, the FTSE NAREIT Equity Retail Index of 13.2 percent and the S&P 500 Index of 1.4 percent. 2011 Guidance The company is introducing guidance for 2011.The company expects FFO per diluted share excluding The Pier Shops (Atlantic City, N.J.) and Regency Square (Richmond, Va.) to be in the range of $2.86 to $2.98 in 2011.EPS excluding The Pier Shops and Regency Square for the year is expected to be in the range of $1.09 to $1.23. The company is working with the respective special servicers to transfer title to The Pier Shops and Regency Square as soon as possible; however, the holding periods for both properties remain uncertain and could be extended periods.The noncash impact of owning these centers (including anticipated default interest) is expected to result in an incremental FFO charge of approximately $(0.20) per diluted share for The Pier Shops and $(0.04) per diluted share for Regency Square in 2011.Including the impact of depreciation and amortization, the impact on EPS for the two centers is expected to be a charge of $(0.34).Significant noncash accounting gains will be recognized when the respective loan obligations are extinguished upon transfer of title to the properties.These gains have been excluded from EPS and FFO per diluted share estimates.Assuming holding periods through the end of 2011 for both properties, the company estimates 2011 FFO per diluted share to be in the range of $2.62 to $2.74 and EPS to be in the range of $0.75 to $0.89. Supplemental Investor Information Available The company provides supplemental investor information along with its earnings announcements, available online at www.taubman.com under “Investor Relations.”This includes the following: · Income Statements · Earnings Reconciliations · Changes in Funds from Operations and Earnings Per Share · Components of Other Income, Other Operating Expense, and Nonoperating Income · Recoveries Ratio Analysis · Balance Sheets · Debt Summary · Other Debt, Equity and Certain Balance Sheet Information (more) Taubman Centers/4 · Construction · Capital Spending · Operational Statistics · Owned Centers · Major Tenants in Owned Portfolio · Anchors in Owned Portfolio · Operating Statistics Glossary Investor Conference Call The company will host a conference call at 11:00 AM Eastern Standard Time on Friday, February 11 to discuss these results, business conditions and the company’s outlook for 2011. The conference call will be simulcast at www.taubman.com under “Investor Relations” as well as www.earnings.com and www.streetevents.com.An online replay will follow shortly after the call and continue for approximately 90 days. Taubman Centers is a real estate investment trust engaged in the development, leasing and management of regional and super regional shopping centers. Taubman's 26 U.S. owned, leased and/or managed properties, the most productive in the industry, serve major markets from coast to coast. Taubman Centers is headquartered in Bloomfield Hills, Michigan and its Taubman Asia subsidiary is headquartered in Hong Kong. Founded in 1950, Taubman celebrated its 60th anniversary in 2010.For more information about Taubman, visit www.taubman.com. For ease of use, references in this press release to “Taubman Centers”, “company” or “Taubman” mean Taubman Centers, Inc. or one or more of a number of separate, affiliated entities.Business is actually conducted by an affiliated entity rather than Taubman Centers, Inc. itself. This press release may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements reflect management's current views with respect to future events and financial performance. Actual results may differ materially from those expected because of various risks and uncertainties, including, but not limited to the continuing impacts of the U.S. recession and global credit environment, other changes in general economic and real estate conditions, changes in the interest rate environment and the availability of financing, and adverse changes in the retail industry. Other risks and uncertainties are discussed in the company's filings with the Securities and Exchange Commission including its most recent Annual Report on Form 10-K. ### Taubman Centers/5 TAUBMAN CENTERS, INC. Table 1 - Summary of Results For the Periods Ended December 31, 2010 and 2009 (in thousands of dollars, except as indicated) Three Months Ended Year Ended Net income (loss) (1) ) Noncontrolling share of income of consolidated joint ventures ) Noncontrolling share of (income) loss of TRG ) ) ) TRG series F preferred distributions ) Preferred stock dividends ) Distributions to participating securities of TRG ) Net income (loss) attributable to Taubman Centers, Inc. common shareowners ) Net income (loss) per common share - basic ) Net income (loss) per common share - diluted ) Beneficial interest in EBITDA - Consolidated Businesses (1),(2) Beneficial interest in EBITDA - Unconsolidated Joint Ventures (2) ) Funds from Operations (1),(2) Funds from Operations attributable to TCO (1),(2) Funds from Operations per common share - basic (1),(2) Funds from Operations per common share - diluted (1),(2) Adjusted Funds from Operations (1),(2) Adjusted Funds from Operations attributable to TCO (1),(2) Adjusted Funds from Operations per common share - basic (1),(2) Adjusted Funds from Operations per common share - diluted (1),(2) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Common shares outstanding at end of period Weighted average units - Operating Partnership - basic Weighted average units - Operating Partnership - diluted Units outstanding at end of period - Operating Partnership Ownership percentage of the Operating Partnership at end of period % % Number of owned shopping centers at end of period 23 23 23 23 Operating Statistics (3): Mall tenant sales (4) Ending occupancy % Average occupancy % Leased space at end of period % Mall tenant occupancy costs as a percentage of tenant sales - Consolidated Businesses (4) % Mall tenant occupancy costs as a percentage of tenant sales - Unconsolidated Joint Ventures (4) % Mall tenant occupancy costs as a percentage of tenant sales - Combined (4) % Average rent per square foot - Consolidated Businesses Average rent per square foot - Unconsolidated Joint Ventures Average rent per square foot - Combined Taubman Centers/6 The three month period and the year ended December 31, 2009 include litigation charges related to Westfarms. Also, the year ended December 31, 2009 includes a restructuring charge, which primarily represents the costs of termination of personnel, and impairment charges related to the write down of The Pier Shops and Regency Square to their fair values. No similar charges were incurred in the three month period and year ended December 31, 2010. Beneficial Interest in EBITDA represents the Operating Partnership’s share of the earnings before interest, income taxes, and depreciation and amortization of its consolidated and unconsolidated businesses. The Company believes Beneficial Interest in EBITDA provides a useful indicator of operating performance, as it is customary in the real estate and shopping center business to evaluate the performance of properties on a basis unaffected by capital structure. The Company uses Net Operating Income (NOI), as an alternative measure to evaluate the operating performance of centers, both on individual and stabilized portfolio bases. The Company defines NOI as property-level operating revenues (includes rental income excluding straightline adjustments of minimum rent) less maintenance, taxes, utilities, ground rent, and other property operating expenses. Since NOI excludes general and administrative expenses, pre-development charges, interest income and expense, depreciation and amortization, impairment charges, restructuring charges, and gains from land and property dispositions, it provides a performance measure that, when compared period over period, reflects the revenues and expenses most directly associated with owning and operating rental properties, as well as the impact on their operations from trends in tenant sales, occupancy and rental rates, and operating costs. The Company also uses NOI excluding lease cancellation income as an alternative measure because this income may vary significantly from period to period, which can affect comparability and trend analysis. The Company generally provides separate projections for expected NOI growth and lease cancellation income. The National Association of Real Estate Investment Trusts (NAREIT) defines Funds from Operations (FFO) as net income (computed in accordance with Generally Accepted Accounting Principles (GAAP)), excluding gainsfrom extraordinary items and sales of properties, plus real estate related depreciation and after adjustments for unconsolidated partnerships and joint ventures. The Company believes that FFO is a useful supplemental measure of operating performance for REITs. Historical cost accounting for real estate assets implicitly assumes that the value of real estate assets diminishes predictably over time. Since real estate values instead have historically risen or fallen with market conditions, the Company and most industry investors and analysts have considered presentations of operating results that exclude historical cost depreciation to be useful in evaluating the operating performance of REITs. The Company primarily uses FFO in measuring performance and in formulating corporate goals and compensation. The Company may also present adjusted versions of NOI, Beneficial Interest in EBITDA, and FFO when used by management to evaluate operating performance when certain significant items have impacted results that affect comparability with prior or future periods due to the nature or amounts of these items. For the three month period and the year ended December 31, 2009, FFO was adjusted for litigation charges. Also, FFO for the year ended December 31, 2009 was adjusted for restructuring and impairment charges. In Tables 4, 5, and 9 of this Press Release, the Company has separately presented the impacts of The Pier Shops and Regency Square, as the timing of transfer of ownership of these centers is uncertain. These non-GAAP measures as presented by the Company are not necessarily comparable to similarly titled measures used by other REITs due to the fact that not all REITs use common definitions. None of these non-GAAP measures should be considered alternatives to net income as an indicator of the Company's operating performance, and they do not represent cash flows from operating, investing, or financing activities as defined by GAAP. Statistics exclude The Pier Shops and Regency Square. Based on reports of sales furnished by mall tenants. Taubman Centers/7 TAUBMAN CENTERS, INC. Table 2 - Income Statement For the Three Months Ended December 31, 2010 and 2009 (in thousands of dollars) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) REVENUES: Minimum rents Percentage rents Expense recoveries Management, leasing, and development services Other Total revenues EXPENSES: Maintenance, taxes, and utilities Other operating Restructuring charge ) Management, leasing, and development services General and administrative Litigation charges (2) Interest expense Depreciation and amortization Total expenses Nonoperating income (1
